994 So.2d 1109 (2007)
Fritz MAJOR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2668.
District Court of Appeal of Florida, Third District.
March 28, 2007.
Fritz Major, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, WELLS, and CORTIÑAS, JJ.
PER CURIAM.
Fritz Major appeals the trial court's "Order Denying Defendant's Pro Se Motion Seeking Ruling On Motion To Appeal Denial Of Post Conviction Relief." The defendant also appeals the trial court's "Order Denying Defendant's Pro Se Motion For Request For Permission To Appeal."
Major filed a motion for post-conviction relief in the trial court. The trial court denied the motion on January 13, 2006 because all issues raised in the motion already had been litigated and considered by the trial court. Thus, the trial court denied the motion as successive.[1] Major has never appealed the January 13, 2006 order, but instead filed a pro se "Motion for Request for Permission to Appeal in the trial court." The trial court denied the motion. Major also filed a pro se "Motion Seeking a Ruling on Motion to Appeal Denial of Post Conviction Relief," which the trial court also denied, as the motion had been ruled on.
Both of the orders on appeal before this Court are non-appealable orders under either Florida Rule of Appellate Procedure 9.130 or 9.110. Accordingly, we dismiss the appeal for lack of jurisdiction.
NOTES
[1]  Furthermore, in case number 3D05-1242, we affirmed per curiam the trial court's denial of Major's first motion to correct illegal sentence, wherein he raised the exact same issues he raised before the trial court in this case.